DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 05/11/2022 (“05-11-22 OA”), Applicant amended title, specification paragraphs 0111, 0112, 0137, 0145 and claims 1, 3 and 12 while adding new claims 24 and 25 and submitting clear drawings of figures 3, 6, 10, 13, 14, 19, 20 and 22-24 in reply dated 08/09/2022 (“08-09-22 Reply”).
Information Disclosure Statement
The information disclosure statement submitted on 08/11/2022 was filed after the mailing date of the 05-11-22 OA.  The submission is in compliance with the provisions of 37 CFR 1.97 because the fee required by 37 CFR 1.17(p) has been paid.  Accordingly, the information disclosure statement has been considered.
Response to Arguments
Applicant’s drawings submitted in the 08-09-22 Reply have overcome the objection to drawings as set forth under line item number 1 of the 05-11-22 OA. 
Applicant’s amendments to title and specification paragraphs enumerated, supra have overcome the objection to specification as set forth under line item numbers 2-4 of the 05-11-22 OA. 
Applicant’s amendments to claim 1 and remarks in the 08-09-22 Reply have overcome the prior art rejections based at least in part on Wang/Li as set forth under line item number 5 of the 05-11-22 OA. 

Reasons for Allowance
Claims 1-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claim 1 and dependent claims thereof, the Office agrees with each and every argument made in the remarks filed in the 08-09-22 Reply. 
	Regarding independent claim 3 and independent claim 12 and dependent claims thereof, respectively, claims 3 and 12 have been rewritten into independent form including all the limitations of the base claim as suggested in line item numbers 6-7 of the 05-11-22 OA and are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 August 2022
/John P. Dulka/
Primary Examiner, Art Unit 2895